DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a levitating magnetic impeller”; however nothing in the specification describes how the impeller is actually levitating.  Rather, the specification and figures describe the impeller arranged in the impeller seat and contained on a spindle attached to an interface plate.  In Applicant’s Remarks filed 2/14/2022 on page 9, Applicant defines levitating to mean floating in the air without any physical support.  First, this definition is not found in Applicant’s disclosure.  Second, the specification and figures describe the impeller as physically supported on a spindle on an interface plate and in the cavity (paragraph [0031]).  Therefore, it is unclear how the impeller can be recited as being a levitating magnetic impeller.  Claims 2-5, 9-18 and 20 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 6 recites “a levitating magnetic impeller”; however nothing in the specification describes how the impeller is actually levitating.  Rather, the specification and figures describe the impeller arranged in the impeller seat and contained on a spindle attached to an interface plate.  In Applicant’s Remarks filed 2/14/2022 on page 9, Applicant defines levitating to mean floating in the air without any physical support.  First, this definition is not found in Applicant’s disclosure.  Second, the specification and figures describe the impeller as physically supported on a spindle on an interface plate and in the cavity (paragraph [0031]).  Therefore, it is unclear how the impeller can be recited as being a levitating magnetic impeller.  Claims 7, 8, 19 and 21 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 6.
Regarding claims 20 and 21, to the extent the impeller is a “levitating magnetic impeller”, it is unclear how it can be supported on a spindle on an interface plate as described in claims 20 and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retamal (U.S. Patent No. 8,469,585) in view of Watkins et al. (U.S. Patent No. 10,059,914).
Regarding claim 1, Retamal discloses a mixing base assembly (figure 2, reference #1) comprising: 
a body (figure 2, reference #23) having:
an upper end including a mating face for mixing vessel connection (figure 2, reference #204);
a lower end (figure 2, reference #202) including a cavity (figure 2, bearing cavity, not labeled, where reference #213 passes through);
a plurality of side walls comprising a first side wall, a second side wall, a third side wall and a fourth side wall (see figure 2, all walls of reference #202, 203, 204 and 210, not labeled);
an inlet port arranged in the first side wall (figure 2, port to reference #221; column 3, lines 64-65);
an outlet port arranged in the third side wall (figure 2, reference #201)
a sampling port arranged in the fourth side wall (figure 2, reference #207; columns 3-4, lines 64-4)
at least one probe port arranged in the third side wall (figure 2, reference #207; columns 3-4, lines 64-4 (while only one reference #207 is shown, the cited lines describe multiple additional ports than may be used for probe sensors)); and
a fluid mixing chamber (figure 2, reference #203) having a bottom wall (see figure 2, top, inside wall of reference #203, not labeled);
an impeller seat arranged in the cavity in the lower end of the body (figure 2, bearing, not labeled, where reference #213 passes through); and,
a levitating impeller arranged in the impeller seat (figures 2, reference #209 and 213), the levitating impeller comprising a base (figure 2, where blade attaches to shaft, not labeled), and at least two blades (figures 1, reference #14), wherein the at least two blades extend above the bottom wall of the fluid mixing chamber in the fluid mixing chamber (see figure 2, reference #209).
To the extent the ports are not in the specific side wall claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of a port in a different side wall to have easier access and space in that side wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It is noted that “upper”, “lower”, “above” “bottom” are relative terms based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out.  As such, the reference still reads on the claim limitations.
It is noted that “inlet port”, “outlet port”, “sampling port” and “probe port” have not further recited any structural limitations beyond being a port or hole through a wall.
However, the reference does not explicitly disclose wherein the impeller comprises a magnet.
Watkins et al. teaches another fluid mixer with impeller (abstract; figure 1).  The reference teaches using a magnetic mixer (reference #109).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the impeller of Retamal to be a magnetic impeller with magnets to isolate the driving assembly from the material inside the vessel in order to eliminate potential hazards from leakage associated with the shaft seals (Watkins et al. column 6, lines 9-13).
Regarding claim 2, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  While the reference does not explicitly disclose a vent inlet port and a vent outlet port, the reference teaches more than one inlet can be can be provides as well as additional drainage outlets and air control connectors (column 3-4, lines 64-11 and column 4, lines 26-41).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide that vent inlet and vent outlet to control the air circulation and moderate temperature (Retamal column 4, lines 26-41).
Regarding claim 3, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the bottom wall of the mixing chamber slopes downwardly in a direction from the inlet port toward the outlet port (see figure 2, rounded sloped wall of reference #203 where connects to reference #201).
Regarding claim 4, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further discloses at least one probe insertable into the at least one probe port (columns 3-4, lines 67-1).
Regarding claims 5, 12, 13, 14, 16, 17 and 18, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  While the reference discloses a sampling arrangement (columns 3-4, lines 67-4), the reference does not explicitly disclose wherein the sampling arrangement comprises a sample port plug and sample port nut.  Watkins et al. discloses a sampling arrangement (column 4, lines 16-30) comprising a sampling port plug (column 4, lines 16-30 (reference #132 with pump or syringe)) and a sample port nut (figure 1, reference #133; column 4, lines 16-30), wherein the sample port plug is insertable into the sampling port (column 4, lines 16-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sample port plug and sample port nut of Watkins in the sampling arrangement of Retamal.  It would have been obvious to do the foregoing in order to enable a secure and easy coupling and sampling arrangement that permits samples of the medium to be removed for analysis (Watkins et al. column 4, lines 16-30).
Regarding claim 6, Retamal discloses a method for mixing fluid (abstract), the method comprising:
connecting a mixing vessel to a mixer base assembly (figure 2, reference #203b connected to reference #203 at reference #24; column 4, lines 12-25) comprising
a body (figure 2, reference #23) having:
an upper end including a mating face for mixing vessel connection (figure 2, reference #204);
a lower end (figure 2, reference #202) including a cavity (figure 2, bearing cavity, not labeled, where reference #213 passes through);
a plurality of side walls comprising a first side wall, a second side wall, a third side wall, and a fourth side wall (see figure 2, all walls of reference #202, 203, 204 and 210, not labeled);
an inlet port arranged in the first side wall (figure 2, port to reference #221; column 3, lines 64-65);
an outlet port arranged in the third side wall (figure 2, reference #201)
a sampling port arranged in the fourth side wall (figure 2, reference #207; columns 3-4, lines 64-4)
at least one probe port arranged in the third side wall (figure 2, reference #207; columns 3-4, lines 64-4 (while only one reference #207 is shown, the cited lines describe multiple additional ports than may be used for probe sensors)); and
a fluid mixing chamber (figure 2, reference #203) having a bottom wall (see figure 2, top, inside wall of reference #203, not labeled);
an impeller seat arranged in the cavity in the lower end of the body (figure 2, bearing, not labeled, where reference #213 passes through); and,
a levitating impeller arranged in the impeller seat (figures 2, reference #209 and 213), the levitating impeller comprising a base (figure 2, where blade attaches to shaft, not labeled), and at least two blades (figures 1, reference #14), wherein the at least two blades extend above the bottom wall of the fluid mixing chamber in the fluid mixing chamber (see figure 2, reference #209); and
introducing fluid into the fluid chamber (figure 2, reference #221; column 5, lines 15-17), and rotating the levitating impeller to mix the fluid in the mixing chamber (column 3, lines 54-65).
To the extent the ports are not in the specific side wall claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of a port in a different side wall to have easier access and space in that side wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It is noted that “upper”, “lower”, “above” “bottom” are relative terms based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out.  As such, the reference still reads on the claim limitations.
It is noted that “inlet port”, “outlet port”, “sampling port” and “probe port” have not further recited any structural limitations beyond being a port or hole through a wall.
However, the reference does not explicitly disclose wherein the impeller comprises a magnet.
Watkins et al. teaches another fluid mixer with impeller (abstract; figure 1).  The reference teaches using a magnetic mixer (reference #109).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the impeller of Retamal to be a magnetic impeller with magnets to isolate the driving assembly from the material inside the vessel in order to eliminate potential hazards from leakage associated with the shaft seals (Watkins et al. column 6, lines 9-13).
Regarding claim 7, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  While the reference discloses a sensing device for measuring the characteristics of the fluid (reference #206; column 4, lines 1-2), the reference does not explicitly disclose measuring the pH and/or conductivity of the fluid in the fluid mixing chamber.  Watkins teaches measuring the pH and/or conductivity of the fluid in the fluid mixing chamber (column 4, lines 31-39).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sensor of Retamal to be a pH and/or conductivity sensor in order to measure different required characteristics of the fluid to ensure the proper characteristics of the desired fluid, and because selecting one of known designs for a sensor would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 8, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further discloses sampling the fluid in the fluid mixing chamber (columns 3-4, lines 65-4).
Regarding claim 9, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the bottom wall of the mixing chamber slopes downwardly in a direction from the inlet port toward the outlet port (see figure 2, rounded sloped wall of reference #203 where connects to reference #201).
Regarding claims 10, 11 and 15, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further discloses at least one probe insertable into the at least one probe port (reference #206 and 207; columns 3-4, lines 67-4). 
Regarding claim 19, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further comprises sampling the fluid in the fluid mixing chamber (columns 3-4, lines 67-4).
Regarding claims 20 and 21, Retamal in view of Watkins et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the base of the levitating magnetic impeller includes a central vertical opening for a spindle (figure 1, center opening at numeral 15; figure 2, reference #213), the mixing base assembly further comprising an interface plate arranged in the cavity of the lower end of the body, the interface plate including the spindle (figure 2, wall portion including the bearing where the spindle 213 is supported), wherein the levitating magnetic impeller rotates around the spindle (figure 2; column 3, lines 61-64).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/724,539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the features and elements of the claims of the reference application would encompass and anticipate all the elements of the instant claims 1-21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and the Watkins reference have been considered but are moot because the new ground of rejection does not rely on the Watkins references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not addressed the 35 USC 103 rejection of Retamal in view of Watkins et al. in Applicant’s Remarks which is currently used to rejected claims 1-21.  However, to the extent, Applicant’s argument of Retamal as applied to claims 3 and 9 still applies to the new rejection, Applicant’s argument that Retamal fails to teach the bottom wall of the mixing chamber sloping downwardly in a direction from the inlet port to the outlet port is not persuasive.  The mixing chamber of Retamal is overall, and therefore there is a sloping wall towards the outlet.  
Regarding the double patenting rejection, Applicant has not set forth any reasons for traversing the rejection, and therefore amount to a general allegation.  While a comparison mapping has not been shown, all the elements of the instant claim 1-21 are found in claims 1-21 of Application No. 16/724,539.  Applicant states in his Remarks “abeyance of the rejection is requested until the allowance of either of the present application or the ‘539 application”; however, a notice of allowance cannot be issued until a terminal disclaimer is filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774